Journal Entries: (i) Jan. 4, 1836: libel filed, time fixed for hearing, notice ordered published; (2) Jan. 5, 1836: claim and bond filed, bond approved, claimant allowed to prosecute claim, appraisers appointed; (3) Jan. 23,1836: publication proved, proclamation made, no claim other than Lewis Davenport’s made; (4) Jan. 27,1836: claimant’s bond approved, certificate of collector filed, property ordered delivered to claimant; (5) June 6, 1836: motion by United States attorney for judgment; (6) June 7, 1836: judgment of forfeiture.
Papers in File (1836): (1) Libel; (2) claim; (3) claimant’s bond; (4) copy of order appointing appraisers, appraisers’ report; (5) published notice, proof of publication and posting; (6) certificate of collector; (7) claimant’s bond; (8) draft of order for delivery to claimant.
File No. 155.